Citation Nr: 1625181	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for the residuals of a venereal disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in August 2012 for further development.  In March 2015, the Board remanded the Veteran's claim for residuals of venereal disease for additional development.  However, additional development is required with respect to that claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2015 Board decision also denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2016 order, the Court vacated the March 2015 Board decision and remanded the matter to the Board for further proceedings consistent with a February 2016 Joint Motion for Remand (JMR).

The issue of entitlement to service connection for venereal disease residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2007 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder was not appealed.

2.  The evidence received since the June 2007 rating decision, although new, is not credible and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, as the Veteran's claim is precluded due to willful misconduct.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  No new and material evidence has been added since the June 2007 rating decision that would raise a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was remanded by the Court in February 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

A letter from VA dated in February 2008 provided general notice regarding the evidence and information necessary to reopen a claim for service connection (i.e., describes what is meant by new and material evidence).  Therefore, the duty to notify is satisfied.  See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

The Veteran's service treatment records and VA medical records, and some federal treatment records are in the claims file.  The Veteran indicated he received treatment for his claimed psychiatric disorder during a period of incarceration.  See Hearing Transcript, pp. 9-10.  In its August 2012 remand, the Board directed the RO to send the Veteran a VA Form 21-4142 to the Veteran and ask him to identify and authorize the release of any records of non-VA care he received.  The RO did so in September 2012; however, the Veteran did not submit a completed VA Form 21-4142.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Petition to Reopen

The Veteran asserts that he has a current psychiatric disorder that was incurred during his active duty service.

The Veteran filed an original service connection claim for a nervous condition in June 1973.  The claim was denied in an August 1973 rating decision on the grounds that a nervous condition was not shown by the evidence of record, and that the Veteran's condition was the result of his own willful misconduct.  The Veteran filed a Notice of Disagreement (NOD) and timely perfected an appeal.  

A November 1974 Board decision denied the Veteran's claim.  The Board found that that the Veteran took drugs to enjoy their experience rather than for therapeutic purposes, the usage of which must be considered the result of the Veteran's willful misconduct, and that any nervous disorder which resulted therefrom may not be service-connected.  After the Veteran was notified of the adverse decision, he did not request reconsideration or otherwise contest the Board decision.  No additional evidence was submitted within a year of the November 1974 Board decision.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1973).

The Veteran subsequently filed several petitions to reopen, all of which were denied and not appealed.  The last of these rating decisions was in June 2007.  The Veteran did not file a Notice of Disagreement (NOD), assert there was clear and unmistakable error, or submit new and material evidence within the appeal period.  Accordingly, the June 2007 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).  

The Veteran filed a petition to reopen his claim in January 2008.  As the Veteran did not assert disagreement with the June 2007 rating decision, the claim to reopen cannot be considered a notice of disagreement.  38 C.F.R. § 20.201 (2015).  A March 2008 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been received.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Court concluded in Velez v. Shinseki that "the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 203.  In this case, the Veteran's current claim for service connection for an acquired psychiatric disorder is based on the same factual basis as the previously denied claim.  Therefore, new and material evidence is necessary to reopen the claim.  In essence, at the time of the June 1973 claim for a nervous condition, the Veteran asserted that he had an acquired psychiatric disorder as a result of his military service.  The Veteran's current claim is based on that same factual premise.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence at the time of the June 2007 rating denial consisted of the following: the claims file; service treatment records, including a July 1971 record noting that the Veteran had a possible neuropsychiatric problem as a result of taking four tabs of LSD while on leave; VA medical records, including a March 1973 record noting the Veteran experienced heroin addiction, nervousness, and difficulty sleeping, and a September 2005 psychiatric record noting the Veteran's report of "+ combat," denial of use of illicit or intravenous drugs and diagnoses of posttraumatic stress disorder (PTSD) and depression; and a February 2007 statement in which the Veteran reported that he had problems dealing with his nerves, that he used drugs during service, and was released from service due to his drug and nerve problems.  The claim was denied on the grounds that the Veteran's service treatment records did not show treatment for or a diagnosis of an acquired psychiatric disorder, nor did the medical evidence show that the Veteran had a current diagnosis of an acquired psychiatric disorder.

Since June 2007, the Veteran submitted a February 2008 statement indicating he experienced anxiety, and that his nerves kept him up at night after dreams about the war and people and children killed, and a December 2009 VA Form 9 on which he wrote that he was in prison because of his depression and nerves since he was discharged from service.  Additionally, an October 2011 VA medical record was added to the file, noting the Veteran's report of using cocaine and heroin prior to, during, and after active service, as well as the Veteran's report of war-zone service in Vietnam.  Additionally, the Veteran testified at a Board hearing in March 2012, during which he stated that his VA psychiatrist said it was possible that his nervous condition was related to service.  See Hearing Transcript, pg. 11.

The evidence is new, in the sense that it was received after the June 2007 rating decision.  Nevertheless, the evidence is not new and material.  The Veteran's claim for an acquired psychiatric disorder was originally denied on the grounds that it was the result of willful misconduct in the form of his illicit drug use.  The only manner by which new and material evidence could be introduced is evidence that the Veteran experienced other in-service psychiatric symptoms, which were not the result of his willful misconduct.

Despite the Veteran's testimony that he was treated for his psychiatric symptoms 7 or 8 times while stationed in Germany, the Veteran has demonstrated he is not a credible historian.  As noted above, an October 2011 VA medical record noted that the Veteran reported he had warzone service in Vietnam; however, the Veteran's personnel records indicate he was stationed in Germany and do not show service in the Republic of Vietnam, let alone any combat service.  VA medical records from September 2005, noted above, suggest the Veteran made similar assertions at that time as well.  Moreover, the Veteran's documented in-service care relating to psychiatric symptoms began after his consumption of LSD while on leave in June 1971.  The record contains no credible evidence of an intervening event relating to the Veteran's subsequent psychiatric symptoms.  

Given the Veteran's lack of historical accuracy regarding his reported history of drug use and combat service, his March 2012 testimony regarding his VA psychiatrist is patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994) (holding that VA is not bound to consider credible the patently incredible).  Furthermore, because the drug use and subsequent psychiatric symptoms were due to the Veteran's willful misconduct, and there is no credible evidence to suggest otherwise, service connection is not warranted as a matter of law.

In sum, new and material evidence has not been received to reopen the Veteran's acquired psychiatric disorder claim and therefore the petition to reopen is denied.  


ORDER

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Additional clarification is required regarding the Veteran's service connection claim for residuals of venereal disease.

In its August 2012 remand, the Board recharacterized the Veteran's claim for syphilis as one for "residuals of venereal disease," based on the Veteran's statements.  See, e.g., February 2010 statement on a VA Form 9.  The RO subsequently afforded the Veteran a VA genitourinary examination.  In the March 2015 remand, the Board directed the RO to obtain an opinion addressing whether any currently diagnosed genitourinary disorder was related to service.  Although an opinion was obtained, the examiner did not apply the correct legal standard.  Instead, he stated he did not believe the Veteran's erectile dysfunction or any other present genitourinary malady could be attributed to the incidents 41 years in the past, adding that only a cystoscopy could prove the existence of a urethral stricture.  

Moreover, in a January 2016 Appellate Brief, the Veteran's representative indicated that the Veteran's venereal disease residuals were not adequately addressed by the VA examination, as the Veteran reportedly experienced outbreaks of ulcerations or breakdowns of his skin and sores in the roof of his mouth or palate.  See January 2016 appellate brief, pg. 2.  Although the Veteran's service treatment records are silent for these symptoms, the VA examinations focused on genitourinary symptoms of any venereal disease residuals; no examination or inquiry was made regarding residuals affecting other body systems.  Thus, further medical clarification is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination (or examinations, as necessary) to determine the nature and etiology of any residuals of venereal disease.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be performed, and all pertinent pathology should be noted in the examination report.

Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:  

a.  Identify any diagnosed venereal disease residual present from January 2008, to include those affecting the genitourinary system and any other body system.

b.  State whether it at least as likely as not (50 percent probability or more) that any diagnosed venereal disease residual had its onset during a period of active service, or is otherwise related to the Veteran's active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  The examiner's attention is directed to the Veteran's July 1971 service treatment record noting his report of drip and urgency for the previous 4 months with a diagnosis of prostatitis, the December 1971 diagnosis of gonorrhea, and the Veteran's assertions noted in the January 2016 appellate brief.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Review the examination report for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


